DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/20/2019  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim can be interpreted as software per se since the claimed computer program is a product without any structural recitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hadjerci et al ("Nerve Localization by Machine Learning Framework with New Feature Selection Algorithm", as cited by applicant in IDS filed on 06/20/2019) in view of Hafiane et al. ("Phase-based probabilistic active contour for nerve detection in ultrasound images for regional anesthesia").
Regarding Claim 1, Hadjerci teaches a method for detecting a nerve in a series of echographic images comprising, for each image of the series (Fig. 2): - a classification step (E3) applied on zones determined by the probability map(Page 6-7, Section 2.5 Classification, Paragraph 1, To predict the nerve class, the distance between a sample Xp and the SVM hyperplane Hk was computed. The sample with the largest distance from the learned hyperplane is assigned with higher degree of confidence. Let be PHk = argmaxp=1..MD(Xp, Hk), where D is the distance value assigned by the hyperplane Hk to the sample Xp, and PHk represent the largest distance. As we have three models of training, the result of the confidence measure technique yields three positions of the nerve region (PH1 , PH2 , PH3 ). The examiner interprets that the prior art is determining a probability map of a nerve in the image by using the confidence measure technique described in this section), involving searching models, (Page 6-7, Section 2.5 Classification, Paragraph 1, In the current work, three sets of US images were used as templates (T1, T2, T3) that represent different median nerves as shown in Figure 3. In the learning stage, we generated a model for each template using SVM algorithm, with a Gaussian kernel.), each corresponding to a nerve type, in a sliding window over the zones (Page 6-7, Section 2.5 Classification, To detect the nerve, SVM was applied in order to compare the sliding window at the position (i, j) in the input image (test) and the three templates.),assigning a degree of confidence to each position of the window for each model and retaining an optimum position for each mode(Page 6-7, Section 2.5 Classification, Paragraph 1, then, we used the resulting SVM confidence measure with majority vote to determine the nerve position. To predict the nerve class, the distance between a sample Xp and the SVM hyperplane Hk was computed. The sample with the largest distance from the learned hyperplane is assigned with higher degree of confidence. Let be PHk = argmaxp=1..MD(Xp, Hk), where D is the distance value assigned by the hyperplane Hk to the sample Xp, and PHk represent the largest distance. As we have three models of training, the result of the confidence measure technique yields three positions of the nerve region (PH1 , PH2 , PH3 ). then analyzing the consistency of these optimum positions by measuring their stability over a set of images of the series in order to select the window exhibiting the maximum consistency, the window corresponding to a detected nerve. (Page 6-7, Section 2.5 Classification, Paragraph 1, Then, majority vote technique was applied to identify the most reliable region of the nerve between the three positions resulting from SVM. The examiner interprets the prior art is using majority voting in order to select the window in which corresponds to the detected nerve.)
Hadjerci does not explicitly teach a step (E2) of generating a map of probabilities over regions of the image, involving applying a plurality of pattern descriptors in order to generate, for each pixel of the regions, a vector determining the response of the pixel for each of the descriptors of the plurality of descriptors, then deducing a probability for each pixel of belonging to a nerve as a function of a probabilistic model;
Hafiane teaches a step (E2) of generating a map of probabilities over regions of the image, involving applying a plurality of pattern descriptors in order to generate, for each pixel of the regions (Page 91, Right Column, Paragraph 1, many types of nerve regions in US images show the regular pattern (honeycomb like pattern); however, they are corrupted by noise. In that case it is difficult to isolate the nerve region using texture information alone. It is more advantageous to combine the texture features with the local phase information using the probabilistic approach. Hence, given a pixel location one can examine the value of the likelihood function according to the texture features. This generates a probability map that indicates the confidence of the class membership of each pixel to belong to the nerve zone. The examiner interprets that the combined texture features and local phase information are pattern descriptors used in order to isolate the nerve region in order to generate a probability map using the pixel locations of the texture features.), a vector determining the response of the pixel for each of the descriptors of the plurality of descriptors (Page 92, Left Column, Paragraph 1, In order to model the nerve region, a feature vector is generated at each pixel location in the ultrasound images using the Gabor filters. The responses in the nerve regions were used to compute the model parameters. The examiner interprets the feature vector is the response of the pixel for each of the plurality of descriptors which is used to generate the probabilistic model used to predict the nerve region).then deducing a probability for each pixel of belonging to a nerve as a function of a probabilistic model; (Page 89, Right Column, Paragraph 2, To build the probabilistic model, the first step consists in nerve texture characterization using a Gabor filter. Then, the mixture model is built from the nerve region using the textural features. This model is utilized to compute the probability of each pixel in the different images, indicating which pixels are most likely to belong to the nerve zone.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Hafiane to Hadjerci in order to use a probabilistic model in order to deduce the probability for each pixel belonging to a nerve. One skilled in the art would have been motivated to modify Hadjerci in this manner in order to reduce the false positives and increases the likelihood energy term of the target region. (Hafiane, Abstract)
    PNG
    media_image1.png
    378
    738
    media_image1.png
    Greyscale

Regarding Claim 2, the combination of Hadjerci and Hafiane teaches the method as claimed in claim 1, further comprising a step (E34) of extracting a contour of the nerve detected within the window (Hafiane, As seen in Fig 6, shows the extracted contour of the nerve using various methods.) 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Hafiane to Hadjerci in order to extract a contour of the nerve detected. One skilled in the art would have been motivated to modify Hadjerci in this manner in order to reduce the false positives and increases the likelihood energy term of the target region. (Hafiane, Abstract)
Regarding Claim 3, the combination of Hadjerci and Hafiane teaches the method as claimed in claim 1, comprising a preprocessing step (El) for producing the regions, by eliminating other regions that cannot correspond to a nerve. (Hadjerci, Page 3, Section 2.1 Pre Processing, Paragraph 1, The pre-processing of US image was performed to reduce the ambiguity between the structure of nerve and epidermis. A despeckling filters was also used to reduce the degradation of the visual quality [16]. A morphological reconstruction is applied to extract the foreground region (hyperechoic tissues). Firstly, we subtract from the foreground the epidermis region, by using a skeletonization algorithm, and anatomical properties (thickness of skin (epidermis))
Regarding Claim 4, the combination of Hadjerci and Hafiane teaches the method as claimed in claim 3, wherein said the preprocessing step (El) comprises eliminating zones corresponding to the skin from the image. (Hadjerci, Page 3, Section 2.1 Pre Processing, Paragraph 1, The pre-processing of US image was performed to reduce the ambiguity between the structure of nerve and epidermis. A despeckling filters was also used to reduce the degradation of the visual quality [16]. A morphological reconstruction is applied to extract the foreground region (hyperechoic tissues). Firstly, we subtract from the foreground the epidermis region, by using a skeletonization algorithm, and anatomical properties (thickness of skin (epidermis))
Regarding Claim 5, the combination of Hadjerci and Hafiane teaches the method as claimed in claim 3, wherein the preprocessing step comprises eliminating zones not corresponding to hyperechogenic tissues. (Hadjerci, Page 3, Section 2.1 Pre Processing, Paragraph 1, The pre-processing of US image was performed to reduce the ambiguity between the structure of nerve and epidermis. A despeckling filters was also used to reduce the degradation of the visual quality [16]. A morphological reconstruction is applied to extract the foreground region (hyperechoic tissues). Firstly, we subtract from the foreground the epidermis region, by using a skeletonization algorithm, and anatomical properties (thickness of skin (epidermis). The examiner interprets that the prior art is removing hyperechoic tissues and not hyperechogenic tissues.)
Regarding Claim 6, the combination of Hadjerci and Hafiane teaches the method as claimed in claim 1, wherein the probabilistic model is a Gaussian mixture model (Hafiane, Page 91, Right Column, Paragraph 4, Generating the probability map pðx; yÞ requires selecting the statistical model and estimating its parameters. The Gaussian mixture model (GMM) is one of the most widely used probability models for image segmentation)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Hafiane to Hadjerci in order to use a Gaussian mixture model as the probabilistic model. One skilled in the art would have been motivated to modify Hadjerci in this manner in order to reduce the false positives and increases the likelihood energy term of the target region. (Hafiane, Abstract)
Regarding Claim 7, the combination of Hadjerci and Hafiane teaches the method as claimed in claim 1, wherein the descriptors are based on Gabor filters (Hafiane, Page 89, Right Col, Paragraph 2, To build the probabilistic model, the first step consists in nerve texture characterization using a Gabor filter)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Hafiane to Hadjerci in order to incorporate Gabor filters for nerve detection. One skilled in the art would have been motivated to modify Hadjerci in this manner in order to reduce the false positives and increases the likelihood energy term of the target region. (Hafiane, Abstract)
Regarding Claim 9,  the combination of Hadjerci and Hafiane teaches the method as claimed in claim 1, wherein, in the classification step (E3), the models are constructed by a separators wide Margin method(Hadjerci, Page 2, Paragraph 4, After that, Support Vector Machine (SVM) was applied with the selected features to predict the best nerve position. As we deal with three types of median nerve (elbow, proximal and distal, wrist), three SVM models have been learned to handle such variability. The examiner interprets that a separators wide margin method is referring to a support vector machine to perform the classification.)
Regarding Claim 10, the combination of Hadjerci and Hafiane teaches the method of claim 1, a computer program comprising code that can be executed by digital equipment for implementing the method as claimed in claim 1 (Hadjerci, Page 10, Conclusion Section, Paragraph 1, we have presented a framework based on machine learning with new feature selection algorithm to locate the nerve region for regional anesthesia application. The examiner interprets that the feature selection algorithm is computer code that is to be executed on an electronic device.)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hadjerci et al ("Nerve Localization by Machine Learning Framework with New Feature Selection Algorithm", as cited by applicant in IDS filed on 06/20/2019) in view of Hafiane et al. ("Phase-based probabilistic active contour for nerve detection in ultrasound images for regional anesthesia") in view of Hafiane 2 et al. ("Adaptive Median Binary Patterns for Texture Classification").
Regarding Claim 8, while the combination of Hadjerci and Hafiane teaches the method as claimed in claim 1, they don’t explicitly teach wherein the descriptors are adaptive median binary pattern descriptors, AMBP.
Hafiane 2 teaches wherein the descriptors are adaptive median binary pattern descriptors, AMBP(Abstract, We propose a new texture operator, Adaptive Median Binary Patterns (AMBP) that extends our previous Median Binary Patterns (MBP) texture feature.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Hafiane 2 to Hadjerci and Hafiane in order to use adaptive median binary patterns. One skilled in the art would have been motivated to modify Hadjerci and Hafiane in this manner since the AMBP method is slightly superior to the best techniques in the noiseless case but significantly outperforms other methods in the presence of impulse noise. (Hafiane 2, Abstract)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663